Citation Nr: 1302022	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-20 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left below-the-knee amputation, previously left ankle disability.

2. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left below-the-knee amputation, previously left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from September 1995 to October 1997. 

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his June 2007 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  The hearing was scheduled for October 2012, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that further development of the claims is necessary.  Specifically, another VA orthopedic examination must be scheduled and outstanding VA treatment records added to the claims file.

In January 2010, the Veteran was afforded a VA examination to assess the existence and etiology of his claimed left knee disorder.  Diagnosing left knee strain, the examiner noted that the clinical examination and X-rays were normal.  The examiner stated that there is no causative association between the left knee strain and the ankle injury in the medical record of which the examiner was aware.  Thus, the left knee strain was not secondary to the service-connected left ankle disability.  However, no opinion was provided as to whether the left knee disability was chronically aggravated by the service-connected left ankle disability.  Further, this opinion appears to not be an opinion by the examiner, but simply a statement expressing that the record did not contain a finding of a relationship.  Therefore, the Board finds that this opinion is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Another VA examination assessing both the claimed left knee and left hip disorders was performed in January 2012.  The examiner diagnosed osteoarthritis of both the left knee and left hip.  For both the left knee and left hip disorders, the examiner opined that the osteoarthritis is more likely due to normal wear and tear.  For the left knee disorder, the examiner added that it is less likely secondary to the service-connected left ankle disability and is just a natural progression of the Veteran's multiple joint degenerative joint disease.  However, the examiner did not provide a rationale for the determination that the osteoarthritis was a result of normal wear and tear as opposed to wear and tear that occurred due to the service-connected left ankle disability.  Additionally, no opinion was provided as to whether the left knee disability or left hip disability was chronically aggravated by the service-connected left ankle disability.  Further, while the examiner documented the Veteran's subjective complaints and medical history at the examination, it does not appear the medical history in the claims file was considered.  Notably, at the examination, the Veteran reported problems in the left knee and hip starting in 2001.  However, a review of the claims file shows that the Veteran complained of pain radiating from his left ankle up to his left knee and hip as far back as July 1998.  For these reasons, the Board also finds that the January 2012 opinions are inadequate.  Id.  Consequently, another VA examination is warranted in this case. 

Additionally, the record shows that the Veteran receives treatment within the VA Medical Center (VAMC) at Fort Wayne, Indiana.  The most recent VA treatment record in the file is dated in December 2010.  Therefore, VA treatment records for the Veteran dated from December 2010 forward should be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).      

Accordingly, the case is REMANDED for the following action:

1. Associate with the file all VA treatment records for the Veteran from the Fort Wayne VAMC dated from December 2010 forward.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA orthopedic examination to assess the etiology of his left knee and left hip disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent or greater probability) that Veteran's currently diagnosed left knee disorder is causally or etiologically a result of his service-connected left ankle disability?

b. Is it at least as likely as not (50 percent or greater probability) that Veteran's currently diagnosed left knee disorder has been chronically aggravated, (i.e., increased in severity beyond its normal progression), as a result of his service-connected left ankle disability?

c. Is it at least as likely as not (50 percent or greater probability) that Veteran's currently diagnosed left hip disorder is causally or etiologically a result of his service-connected left ankle disability?

d. Is it at least as likely as not (50 percent or greater probability) that Veteran's currently diagnosed left hip disorder has been chronically aggravated, (i.e., increased in severity beyond its normal progression), as a result of his service-connected left ankle disability?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The examiner must not only document the Veteran's subjective history of left knee and left hip problems as given at the examination, but he or she must consider and discuss those complaints in the opinion, as well as the subjective complaints as documented in the claims file, including reports of pain in the left knee and left hip as far back as July 1998. 

If the examiner finds the Veteran's subjective medical history and contentions inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented after service, the examiner must explain the reasons for that finding.

3. After completing the above actions, the RO/AMC should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence and the issues of 
entitlement to service connection for a left knee disorder and entitlement to service connection for a left hip disorder should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 
_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



